United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1702
                                   ___________

Pecolia Diggs,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Osceola, City of,                       *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: March 7, 2008
                                Filed: March 26, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Pecolia Diggs, an African American formerly employed by the City of Osceola
police department, appeals the district court’s1 adverse grant of summary judgment in
her Title VII action against the City, alleging racially motivated disparate treatment
and retaliatory termination. Having carefully reviewed the record and considered
Diggs’s arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (de novo standard of review). We also conclude there
is no merit in Diggs’s argument that the district court improperly coerced her into

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
amending her complaint to substitute the City for the police department as defendant,
because the police department was not amenable to suit. See Ketchum v. City of West
Memphis, 974 F.2d 81, 82 (8th Cir. 1992) (police department was simply subdivision
of city government and not juridical entity suable as such).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-